DISMISS; Opinion Filed June 25, 2013.




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                  No. 05-13-00683-CV

                     MAX F. ADLER, Appellant
                               V.
BARRY SHAFER, DEPENDANT ADMINISTRATOR OF THE ESTATE OF DEBORAH
                        E. ADLER, Appellee

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 07-21314-S

                           MEMORANDUM OPINION
                         Before Justices Lang, Myers, and Evans

      The Court has before it appellant’s June 3, 2013 unopposed motion to dismiss appeal.

We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a).




130683F.P05                                            PER CURIAM
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MAX F. ADLER, Appellant                               On Appeal from the 255th Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-00683-CV         V.                         Trial Court Cause No. 07-21314-S.
                                                      Opinion delivered per curiam. Justices Lang,
BARRY SHAFER, DEPENDENT                               Myers and Evans sitting for the Court.
ADMINISTRATOR OF THE ESTATE OF
DEBORAH E. ADLER, Appellee

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellee BARRY SHAFER, DEPENDENT ADMINISTRATOR
OF THE ESTATE OF DEBORAH E. ADLER recover his costs of this appeal from appellant
MAX F. ADLER, unless the parties’ agreement provides otherwise.


Judgment entered this 25th day of June, 2013.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




130683.docx                                     –2–